Visto el apartado (e) de la sección 8 de la Ley del Congreso de febrero 13, 1925, para enmendar el Código Judicial y definir además la jurisdicción de las cortes de cir-cuito de apelaciones y de la Corte Suprema, -y para otros *970fines, que comenzó a regir tres meses después de la fecha de sn aprobación, y apareciendo qne la sentencia de 'que se apela se dictó el 24 de julio de 1925 y la apelación se inter-puso el 23 de enero de 1925, habiendo vencido con exceso el término de ley, no ha lugar a admitir la apelación que se interpone para ante la Corte de Circuito de los Estados Unidos en el caso arriba titulado.